Citation Nr: 9936299
Decision Date: 12/17/99	Archive Date: 02/08/00

DOCKET NO. 99-03 830A              DATE DEC 17, 1999

On appeal from the Department of Veterans Affairs Regional Office
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' (RH) Insurance under 38
U.S.C.A. 1922(a).

REPRESENTATION

Appellant represented by: North Carolina Division of Veterans
Affairs

WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1961 to June 1964, and
from June 1976 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a November 1998 administrative decision of a Regional
Office (RO) and Insurance Center (IC) of the Department of Veterans
Affairs (VA), which denied the veteran's application for Service
Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 1922(a). The
veteran filed a timely notice of disagreement, initiating this
appeal. He was provided a statement of the case, and responded with
a timely VA Form 9, substantive appeal. A personal hearing before
a traveling member of the Board was afforded the veteran in
September 1999.

FINDINGS OF FACT

1. The veteran was granted service connection, with a compensable
rating, in February 1994 for several disabilities, and he was so
notified in March 1994; this grant represents the veteran's most
recent award of service connection.

2. In August 1998, the veteran filed an application for Service
Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 1922(a).

3. The veteran has been competent at all times since March 1994.

CONCLUSION OF LAW

The basic criteria for entitlement to Service Disabled Veterans'
Insurance under 38 U.S.C.A. 1922 have not been met. 38 U.S.C.A.
1922 (West 1991 & Supp. 1999).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a February 1994 rating decision, the veteran was awarded service
connection for several disabilities, including bilateral visual
impairment, and a compensable disability rating was assigned. He
was so informed via a March 1994 letter.

The veteran filed an application for RH insurance under 38 U.S.C.A.
1922(a) which was received at his local RO in August 1998. The RO
reviewed the veteran's file and determined the application for RH
insurance was untimely; therefore, eligibility for RH insurance was
denied by a November 1998 administrative decision. The veteran
filed a timely notice of disagreement, initiating this appeal. The
veteran has argued that his service connected bilateral blindness
prevented him from reading materials from the VA and discovering
his eligibility for additional benefits, including RH insurance.

A personal hearing before a member of the Board was afforded the
veteran in September 1999. He testified, accompanied by his wife,
on his own behalf. According to the veteran's testimony, he was
never informed of his eligibility to apply for RH insurance, and
although he was sent letters and various materials by the VA, his
visual impairment prevented him from reading these items.

Analysis

Under the provisions of 38 U.S.C.A. 1922, a veteran may be entitled
to RH insurance when it is determined that he has a potentially
compensable service-connected disability and he applies in writing
for such insurance within two years of the date service connection
was granted. 38 U.S.C.A. 1922 (West 1991 & Supp. 1999). RH
insurance is designed to benefit disabled veterans who might not
otherwise qualify for private life insurance coverage. However,
should an eligible

- 3 -

veteran desire this benefit, he or she bears the obligation to file
a timely application for such insurance. The law does not require
the VA to provide notice of eligibility for this benefit, and such
lack of notice does not toll the statutory application period. 38
U.S.C.A. 1922(a) (West 1991 & Supp. 1999); see Hill v. Derwinski,
2 Vet. App. 451 (1991), Saunders v. Brown, 4 Vet. App. 320 (1993).

The only statutorily-recognized exception to the application
deadline is based on the veteran's competency; if an applicant is
shown by the evidence to have been mentally incompetent during any
part of the eligibility period, an application for insurance may be
filed within two years after a legal guardian is appointed, or
within two years after the removal of such mental incompetency. 38
U.S.C.A. 1922 (West 1991 & Supp. 1999). A mentally incompetent
person is one who, because of injury or disease, lacks the mental
capacity to contract or to manage his or her own affairs, including
entering into contracts. 38 C.F.F, 3.353 (1999). Where there is a
reasonable doubt as to whether a person is competent, such doubt
will be resolved in favor of competency, 38 C.F.R. 3.353 (1999).

In the present case, there is no medical evidence of record that
the veteran was incompetent at any time between March 1994 and
March 1996, when he would have been eligible to apply for RH
insurance. Furthermore, he has not contended that he was
incompetent at that time. Therefore, the statutory exception for
incompetency is not applicable in this case. While the veteran has
demonstrated that he is legally blind, and this disability is
service connected, this impairment does not equate to mental
incompetency within the meaning of the applicable regulations.

The veteran has asserted that he was never properly notified of the
need to file his application for RH insurance within a certain time
period. He has also stated that even if the VA informed him of his
eligibility for RH insurance, he was unable to read letters from
the VA due to his blindness. Accepting these assertions as true,
this failure by the VA does not toll the statutory application
period. As is noted above, the VA has no duty to inform the veteran
of his possible eligibility for this

4 -

benefit, and therefore a lack of notice does not exempt him from 38
U.S.C.A. 1922. See Hill, supra.

In conclusion,, the veteran has not demonstrated that the statutory
period of eligibility to apply for RH insurance was tolled, and
that his August 1998 application was timely. Hence, the application
filed by the veteran was untimely under the law. In a case where
the law is dispositive of the claim, the claim should be denied
because of lack of entitlement under the law. Sabonis v. Brown, 6
Vet. App. 426 (1994).

ORDER

The veteran's application for Service Disabled Veterans' (RH)
Insurance under 38 U.S.C.A. 1922(a) is denied.

BRUCE E. HYMAN 
Member, Board of Veterans' Appeals

- 5 -



DOCKET NO. 95-02 020               DATE DEC 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to an increased rating for right nephrectomy, currently
evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active service from June 1943 to February 1946 and
from October 1949 to June 1953.

Initially, this matter came before the Board of Veterans' Appeals
(Board) on appeal from a rating decision in which the regional
office (RO) denied entitlement to a rating in excess of 30 percent
for right nephrectomy. In February 1997, the Board remanded this
matter for further development, including conduct of Department of
Veterans' Affairs (VA) genitourinary and cardiovascular
examinations. In a May 1998 decision, the Board denied an increased
rating for the veteran's service-connected residuals of right
nephrectomy. By an Order dated in February 1999, the United States
Court of Veterans Appeals (now the United States Court of Appeals
for Veterans Claims, hereinafter referred to as the Court) vacated
the Board's decision and remanded this matter to the Board.

REMAND

The basis for the joint motion for remand filed with the Court was
an inadequate VA examination. It was noted that the report of a
March 1997 VA examination contained a diagnosis of hypertension and
the opinion that the veteran's hypertension was probably not
related to nephrectomy associated with cancer of the right kidney.
The motion noted, however, that the record contains no indication
that the veteran had cancer of the right kidney and states that the
1951 right nephrectomy was required because of chronic
pyelonephritis. Additional VA urology and cardiovascular
examinations are required to properly evaluate the veteran's
disability from residuals of right nephrectomy.

In addition, the joint motion for remand notes that the claim for
an Increased rating for right nephrectomy was filed in August 1993.
Effective on February 17, 1994, the regulations pertinent to the
rating of dysfunctions of the genitourinary system were revised. As
the veteran's claim was pending at the time of the change in the
regulation, a determination must be made whether the former
regulation is more

- 2 -

favorable to the veteran than the revised regulation. The more
favorable regulation must be applied. See Karnas v. Derwinski, 1
Vet. App. 308 (1991).

Under the revised regulation, removal of one kidney is rated as a
minimum of 30 percent disabling or is rated as renal dysfunction if
there is nephritis, infection, or pathology of the other kidney.
Renal dysfunction is rated on the basis of presence of albuminuria
and edema, hypertension related to kidney dysfunction, and based on
levels of blood urea nitrogen (BUN) and creatinine, or on the basis
of generalized poor health characterized by lethargy, weakness,
anorexia, weight loss, or limitation of exertion. 38 C.F.R. 4.115a
(1998).

Pursuant to this remand, the RO will be scheduling VA examination
s. The veteran is hereby notified that it is his responsibility to
report for the examinations and to cooperate in the development of
the claim, and that the consequences of failure to report for a VA
examination without good cause may include denial of the claim. 38
C.F.R. 3.158 and 3.655 (1998).

To ensure that VA has met its duty to assist the claimant in
developing the facts pertinent to the claim and to ensure full
compliance with due process requirements, the case is REMANDED to
the RO for the following development:

1. The RO should obtain the names and addresses of all medical care
providers who have recently treated the veteran for a kidney
disability. The RO should take all necessary steps to obtain any
pertinent records which are not currently part of the claims folder
and associate them with the claims folder.

2. The veteran should be afforded VA genitourinary and
cardiovascular examinations to evaluate his disability from right
nephrectomy and to identify and evaluate any other disease
associated with such disability, such as hypertension. The
examiner(s) should express an opinion whether the veteran has:

- 3 -

(1) nephritis, infection, or pathology of the remaining kidney; (2)
hypertension, and, if so, whether it is as likely as not that the
hypertension is due to his right nephrectomy; (3) constant
albuminuria with some edema, or definite decrease in kidney
function, or other symptoms associated with renal dysfunction. The
examiner's findings should include a general health assessment, and
the examiner should report the presence or absence of findings of
edema, lethargy, weakness, anorexia, weight loss, or limitation of
exertion. The persistence of such symptoms as albuminuria and edema
should be reported. All indicated tests and diagnostic studies must
be performed, including testing to determine levels of albuminuria,
creatinine, and BUN. The claims folder should be made available to
and reviewed by the examiner(s).

3. After the development requested above has been completed to the
extent possible, the RO should again review the record and re-
evaluate the veteran's service-connected disability from residuals
of right nephrectomy. The RO should determine whether the revised
regulations pertinent to evaluation of dysfunctions of the
genitourinary system are more or less favorable to the veteran than
the former regulations, and should evaluate the veteran's
disability under the more favorable regulation.

4. If any benefit sought on appeal remains denied, the appellant
and his representative should be furnished a, supplemental SOC
which contains both the revised mid the former regulations and they
should be given the opportunity to respond thereto.

- 4 -

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

MARY GALLAGHER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).

5 - 


